United States Court of Appeals
                     For the First Circuit


No. 19-1552

                         RODERICK TAYLOR

                     Petitioner, Appellant,

                               v.

                         SEAN MEDEIROS,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
                 Lynch and Lipez, Circuit Judges


     Dany Allan Curhan for appellant.
     Anna   Esther   Lumelsky,    Assistant   Attorney General,
Massachusetts Attorney General's Office, with whom Matthew P.
Landry, Assistant Attorney General, Massachusetts Attorney
General's Office, was on brief, for appellee.


                        December 23, 2020
          LIPEZ, Circuit Judge.        Following a nearly eight-week

jury trial in Massachusetts state court, Roderick Taylor was

convicted of murder in the second degree and sentenced to a

mandatory term of life imprisonment.          Taylor claims that his

trial was fundamentally unfair in violation of his federal

constitutional right to due process because the prosecutor made

improper statements during his closing argument.            Taylor now

seeks a writ of habeas corpus on the ground that the Supreme

Judicial Court of Massachusetts ("SJC") unreasonably denied this

federal constitutional claim.

          As the SJC said, certain remarks by the prosecutor

"should not have been made." Commonwealth v. Taylor, 14 NE.3d

955, 966 (Mass. 2014).     Nonetheless, after a careful review of

the   record,   and   applying   the     standard   prescribed   by   the

Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"),

28 U.S.C. § 2254(d), we conclude that the SJC reasonably applied

the clearly established law of the Supreme Court in holding that

the improper statements by the prosecutor did not render the

trial fundamentally unfair. Thus, we affirm the district court's

decision denying the petition for habeas relief.




                                 - 2 -
                              I.

A. Factual Background

          In July 2006, Taylor was indicted by a grand jury for

the murder of Dominique Samuels.   He was tried in Suffolk County

Superior Court from May 7 through July 3, 2008.     We take from

the district court the well-stated summary of the government’s

case:

          The Commonwealth presented credible evidence
          at trial that Taylor had strangled the
          victim, Dominique Samuels ("Samuels" or "the
          victim"), and burned her body in a public
          park days later. Samuels resided in a multi-
          bedroom   apartment   with   Martin   McCray
          ("McCray"),   McCray's   brother,   McCray's
          female cousin and a male friend of McCray.
          Taylor is McCray's cousin . . . .

          On the night in question, April 27 into the
          early hours of April 28, 2006, Taylor and
          McCray were in McCray's room, drinking
          alcohol and playing video games.     Around
          10:00 P.M., McCray left his apartment to
          spend the night at his girlfriend's home.
          Taylor remained in McCray's room.

          A number of witnesses recalled hearing
          screaming that night coming from the
          victim's apartment. The landlord's daughter
          testified that she heard two men laughing
          and dragging something after an altercation.
          McCray's cousin heard what she initially
          assumed was a sexual encounter but later
          believed it to be a woman in distress and
          then a loud boom. Despite those noises, no
          one residing inside the building notified
          law enforcement.

          The following morning, Taylor went to the
          apartment of McCray's girlfriend to see
          McCray.     McCray  claimed  that  Taylor


                             - 3 -
           confessed to killing Samuels at that time
           and showed McCray scratches on his hands and
           neck inflicted by Samuels. During the next
           few days, McCray and Taylor spoke on the
           phone several times.    McCray alleged that
           Taylor sought access to a vehicle to dispose
           of Samuels's body. McCray also claimed that
           Taylor told him that he intended to burn
           Samuels's fingertips because his skin was
           underneath    her   fingernails.       McCray
           testified that at 5:30 A.M. on Sunday, April
           30, 2006, Taylor called him to tell him "it's
           done." Samuels's body was discovered in
           Franklin Park 30 minutes later.

           A search of McCray's room thereafter
           revealed two distinct bloodstains: one
           containing the DNA of the victim and one
           containing the DNA of Taylor.

Taylor v. Medeiros, 381 F. Supp. 3d 110, 113-114 (D. Mass. 2019).

           Taylor's    defense    was      that   McCray    had   actually

committed the murder.         His counsel cross-examined McCray at

length about inconsistences in his testimony.               When counsel

confronted McCray with the charge that he had murdered Samuels,

McCray appeared distraught, ran from the courtroom, and collapsed

in the bathroom.

           The   prosecutor    gave   an    approximately    sixty-minute

closing argument.     In urging the jury to find Taylor guilty, the

prosecutor characterized the defendant's theory of the case as

a "bald-face lie" and told the jurors that if they credited the

theory, "you will have violated the oath that you took as

jurors."   He described defense counsel's cross-examination of

McCray as "accusatory, rude, . . . disrespectful, and at times


                                 - 4 -
vulgar."     In referencing the uncertainty concerning Taylor's

whereabouts when he made certain incriminating phone calls, the

prosecutor commented that only Taylor knew his own location.

Toward the end of his closing argument, the prosecutor discussed

the DNA evidence against Taylor and stated "[i]t doesn't get any

better than that."

             Defense counsel objected only to the "jury's oath"

comment.      The judge gave an immediate curative instruction,

stating, "The jurors will make their decision, as has been

stated, from the evidence and the evidence only.                  That's what

controls."      During     the    final   jury   charge,    the    judge   gave

additional instructions regarding the jury's duty to evaluate

the evidence.

             After the jury found Taylor guilty of murder in the

second degree, the judge imposed the mandatory life sentence.

B. Procedural History

             Following     his    conviction,    Taylor    filed    a   direct

appeal.     He also filed a motion for a new trial, arguing, among

other     things,   that    the    prosecutor's    closing    argument     was

improper.     The trial judge denied Taylor's motion, and Taylor

appealed.    The two appeals were consolidated.            The Massachusetts

Appeals Court affirmed the denial of the new trial motion and

the conviction.       See Commonwealth v. Taylor, 981 N.E.2d 233

(Mass. App. Ct. 2013) (Table).            Taylor appealed to the SJC.        On


                                     - 5 -
August 29, 2014, the SJC issued an opinion affirming Taylor's

conviction.     See Commonwealth v. Taylor, 14 N.E.3d 955 (Mass.

2014).

            In his appeal to the SJC, Taylor claimed that he should

receive a new trial because the prosecutor made improper remarks

in   his   closing       argument:    specifically,     disparaging    comments

about defense counsel and the defense's theory of the case, the

remark invoking the jurors' oaths, a statement commenting on

Taylor's failure to testify, and an expression of personal

opinion.     The     SJC      disapproved      of      two   statements:     the

characterization of the defense's theory as a "bald-face lie"

and the statement that it would be a violation of the jurors'

oaths if they believed that theory.                 Id. at 966.       The court

reasoned that these statements were improper because the former

implied that defense counsel had fabricated evidence, and the

latter suggested that the jurors were not permitted to take a

different view of the evidence than the one proposed by the

prosecution.       Id.

            Nonetheless,        the    SJC     concluded      that   these   two

"unfortunate"      remarks     did    not    warrant    a    new   trial.    Id.

Considering the trial as a whole, the judge's two curative

instructions, and the strength of the evidence the Commonwealth

presented against Taylor, the improper prosecutorial statements

did not justify reversal.            Id.


                                       - 6 -
           In August 2017, appellant filed a habeas petition in

the   United   States     District        Court    for   the    District     of

Massachusetts.      The petition raised two claims: first, that the

prosecutor's improper comments during his closing argument were

so egregious that they deprived Taylor of a fair trial; second,

that he received ineffective assistance of counsel because his

attorney   failed    to   address    an    allegation    that   jurors     were

sleeping during portions of the trial.1

           The district court denied Taylor's petition. The court

agreed with the SJC that the prosecutor had made the two improper

remarks noted above.       The court also agreed with the SJC              that

these remarks did not warrant a new trial because (1) "a court

should not infer that the jury will draw the most damaging

meaning from an isolated remark after sitting through a lengthy

trial and jury instructions," (2) "much of the objectionable

content was made in response to the opening argument of the

defense," (3) the trial judge gave curative jury instructions,

and (4) "the weight of the evidence against the petitioner was

strong."    381 F. Supp. 3d at 118.               The court also rejected




      1
      A year after the SJC decision, Taylor filed a second motion
for a new trial, arguing that his counsel was ineffective because
he did not address the fact that jurors were asleep during the
trial. His second motion was denied by the Superior Court, and
that decision was affirmed by the Appeals Court and the SJC.



                                    - 7 -
Taylor’s ineffective assistance of counsel claim regarding the

sleeping jurors.   Id. at 117.

          The   district    court        issued   a   certificate    of

appealability as to both claims.         On appeal, Taylor dropped his

claim regarding the sleeping jurors, and he thus proceeds solely

on his claim that improper statements by the prosecutor denied

him due process in violation of the federal Constitution.           The

Commonwealth argues that the SJC reasonably found that the

challenged statements did not warrant habeas relief.


                                  II.
A. Habeas Standard of Review

          We review de novo a district court's denial of a

petition for a writ of habeas corpus.        Linton v. Saba, 812 F.3d

112, 121 (1st Cir. 2016).      Under AEDPA, habeas relief may be

granted if a state court's adjudication of a claim on the merits

"resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court."        28 U.S.C. § 2254(d)(1).

          Here, the second prong, an unreasonable application of

the law, is at issue. "An unreasonable application occurs when

'the state court identifies the correct governing legal rule[,]

. . . but unreasonably applies it to the facts of the particular

state prisoner's case.'"    Bebo v. Medeiros, 906 F.3d 129, 134

(1st Cir. 2018) (quoting White v. Woodall, 572 U.S. 415, 425


                                 - 8 -
(2014)   (omission   in   original)).    To   meet   this   standard   of

unreasonableness, a state court's application of the law "must

be 'objectively unreasonable,' not merely wrong; even 'clear

error' will not suffice." White, 572 U.S. at 419 (quoting Lockyer

v. Andrade, 538 U.S. 63, 75–76 (2003)).         The writ can only be

granted "in cases where there is no possibility fairminded

jurists could disagree" that the state court's application of

the law to the facts of the case was unreasonable.           Harrington

v. Richter, 562 U.S. 86, 102 (2011).

B. Clearly Established Law Regarding Improper Prosecutorial
Statements

             The clearly established law of the Supreme Court for

evaluating the import of improper statements by prosecutors and

the fairness of a trial is undisputed: a new trial is warranted

if improper statements "so infected the trial with unfairness as

to make the resulting conviction a denial of due process."

Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly

v. DeChristoforo, 416 U.S. 637, 643 (1974)); see, e.g., Dorisca

v. Marchilli, 941 F.3d 12, 23 (1st Cir. 2019) (citing Darden as

the clearly established law for purposes of deciding an AEDPA

petition).

             To reasonably apply the Darden standard, a state court

must assess the propriety of each of the allegedly improper

prosecutorial statements.     See Darden, 477 U.S. at 180 (listing



                                 - 9 -
certain statements the prosecutor made in his closing argument

and declaring that "[t]hese comments undoubtedly were improper"

before beginning the due process analysis).                    Importantly, a

finding that a statement was improper does not mean that there

was a due process violation warranting a new trial.               Darden, 477

U.S. at 181 ("[I]t is not enough that the prosecutors' remarks

were undesirable or even universally condemned." (quoting Darden

v. Wainwright, 699 F.2d 1031, 1036 (11th Cir. 1983)) (internal

quotation   marks   omitted)).           The   identification     of    improper

statements is a necessary prelude to the Darden due process

analysis.

            The Supreme Court has emphasized that "the Darden

standard is a very general one, leaving courts 'more leeway

. . . in reaching outcomes in case-by-case determinations.'"

Parker v. Matthews, 567 U.S. 37, 48 (2012) (per curiam) (omission

in original) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664

(2004)).    This case-by-case analysis requires courts to consider

improper prosecutorial statements in context.               See Darden, 477

U.S. at 179.      Among the factors the Court used in Darden to

evaluate    the   context      were     the    severity   of    the     improper

statements,    whether    the    statements      were   invited    by   defense

argument, whether the trial judge issued appropriate curative

instructions,     and    the    weight    of   the   evidence     against    the

petitioner.     See id. at 182.


                                      - 10 -
            The SJC evaluated Taylor's prosecutorial misconduct

claim under Massachusetts state law, which requires courts to

"assess    the    prosecutor's   remarks   'in    light   of   the   entire

argument, as well as in light of the judge's instructions to the

jury and the evidence at trial.'"           Taylor, 14 N.E.3d at 965

(quoting Commonwealth v. Burgos, 965 N.E.2d 854, 870 (Mass.

2012)).    This approach is consistent with Darden.              See, e.g.,

Dagley v. Russo, 540 F. 3d 8, 17 (1st Cir. 2008) ("The SJC's

approach in addressing Dagley's claim [relying on Massachusetts

state law] was similar in substance to the approach taken by the

Supreme Court[.]").      Taylor does not contest the legal rule the

SJC applied to the fundamental fairness question.                Rather, he

contests the SJC's application of that rule.

                                  III.

            The     allegedly    improper        prosecutorial       remarks

challenged by Taylor can be grouped into three categories: (1)

attacks on defense counsel and the defense's theory of the case;

(2) a statement of personal opinion as to the strength of the

evidence; and (3) implicit comments on Taylor's decision not to

testify.

            In our assessment of the reasonableness of the SJC's

application of the clearly established law of the Supreme Court

to each statement, we acknowledge that "[t]he line separating

acceptable from improper advocacy is not easily drawn; there is


                                 - 11 -
often a gray zone." United States v. Young, 470 U.S. 1, 7 (1985).

But there are nonetheless limits as to what a prosecutor may say

to a jury.       We are guided by the Court's oft-quoted admonition

that a prosecutor

            may prosecute with earnestness and vigor --
            indeed, he should do so. But, while he may
            strike hard blows, he is not at liberty to
            strike foul ones. It is as much his duty to
            refrain from improper methods calculated to
            produce a wrongful conviction as it is to use
            every legitimate means to bring about a just
            one.

Berger v. United States, 295 U.S. 78, 88 (1935).

A.   Alleged Attacks on Defense Counsel and the Defense Theory

            In discussing the language to which Taylor objects, we

include     both    the   particular    phrases    he    challenges      as

improper -- which are underlined -- and any surrounding sentences

we   view   as   necessary   for   understanding   the   context   of   the

allegedly improper remarks.2

            1. "Bald-face Lie"

            And, finally, in the most provocative claim
            that was made, and one that was repeated
            throughout   this   trial   and   throughout
            [defense counsel's] closing argument, is
            that Martin McCray is the killer. . . . To
            call that a rumor, to call that speculation,
            to call that innuendo, is to give that
            statement too much credit. That is a bald-
            face lie. There is not a single shred of
            evidence in this case, not one, that even
            suggests that Martin McCray killed Dominique

      2We similarly provide the surrounding comments for the
other two categories of challenged comments.


                                   - 12 -
             Samuels. . . . And the fact of the matter
             is that [defense counsel's] entire argument
             is based on that proposition, a proposition
             that is simply untrue.

             The SJC found the prosecutor's use of the phrase "bald-

face lie" to be "ill-advised."     14 N.E.3d at 966.   The district

court similarly noted that this statement was "inappropriate."

381 F. Supp. 3d at 118.    The district court correctly determined

that the SJC's decision was a reasonable application of clearly

established federal law, as determined by the Supreme Court. See

Young, 470 U.S. at 9 ("[Counsel] must not be permitted to make

unfounded and inflammatory attacks on the opposing advocate.");

cf., e.g., United States v. Xiong, 262 F.3d 672, 675 (7th Cir.

2001) (noting that accusations that defense counsel is lying may

"direct[] the jury's attention away from the legal issues[,]. .

. induc[e] the jury to give greater weight to the government's

view of the case[,]. . . [or] caus[e] the jury to believe that

the defense's characterization of the evidence should not be

trusted").     Indeed, although the prosecutor certainly may argue

the plausibility of the defendant's theory of the case, the SJC

appropriately observed that "a prosecutor treads on dangerous

ground when he can be seen as accusing defense counsel of

engaging in fabrication."     14 N.E.3d at 366.




                                - 13 -
       2. "You will have violated the oath that you took
       as jurors"

            But the one thing you must do, the one thing
            that you are required to do is that if you
            are going to make a determination about the
            credibility of a witness, you must do so
            with the evidence.    If you decide not to
            believe Martin McCray, that is your right.
            But if you don't believe Martin McCray
            because you think he killed Dominique
            Samuels, I suggest to you, ladies and
            gentlemen, you will have violated the oath
            that you took as jurors . . . to decide this
            case . . . upon the evidence.3

            The SJC found that the prosecutor's comment regarding

the jury's oath was improper because it

            could have been misunderstood by the jury to
            mean that they were not permitted to take a
            different view of the evidence or credit a
            theory of Martin's guilt without violating
            their oaths.     Prudence counsels against
            invocation of the jurors' oath in this
            fashion.

14 N.E.3d at 966.         The district court also characterized the

prosecutor's suggestion that "you will have violated the oath

that you took as jurors" as "inappropriate."         381 F. Supp. 3d at

117.

            This reference to the jury's oath was undisputedly

improper under clearly established federal law as determined by

the    Supreme   Court.      In   Young,   the   Court   stated   that   a




       3Where the ellipses appear, Taylor's defense counsel was
interjecting objections.



                                  - 14 -
prosecutor's exhortation to the jury that "I don't think you're

doing your job as jurors [if you acquit,]," 470 U.S. at 5-6, was

a   "kind         of   pressure . . . [that]           has    no   place   in    the

administration of criminal justice," id. at 18.                    Similarly, the

Court       has    acknowledged        that   a   prosecutor       is   making    an

impermissible emotional appeal if she suggests that jurors have

a civic duty to convict.           See Viereck v. United States, 318 U.S.

236, 247-48 & n.3 (1943); United States v. Kinsella, 622 F.3d

75, 85 (1st Cir. 2010) (citing Viereck for this proposition).

     3. Other Alleged Improper Attacks on the Defense Theory and
Defense Counsel

              Taylor challenges two additional statements as attacks

on the defense theory: (1) a characterization of the defense's

theory as "fantastic" and "outlandish[,]" and (2) a description

of the defense's theory as a "path of speculation, of cynicism,

and innuendo."          Taylor also challenges the description of the

defense       counsel's       cross-examination         of    Martin    McCray     as

"accusatory, rude, and disrespectful, and at times vulgar" as a

personal attack on defense counsel.

              The      SJC   briefly    stated    in    a    footnote   that    these

statements were not improper.4 This was a reasonable application


        4
       The full footnote, which also addressed other challenges
to the prosecutor's comments, see infra, is as follows: "The
defendant also objects to what he terms the prosecutor's improper
reference to his personal opinion, his comment allegedly
regarding the defendant's decision not to take the stand, and


                                        - 15 -
of clearly established federal law as determined by the Supreme

Court.   See Berger, 295 U.S. at 88 (noting the leeway afforded

prosecutors to vigorously advocate for a conviction). Reflecting

the Court's view of permissible advocacy by government counsel,

our court has acknowledged that prosecutors must be given "some

latitude 'to discuss competing inferences from the evidence on

the   record,'   and     'to   comment   on   the   plausibility   of   the

defendant's theory.'"          United States v. Berroa, 856 F.3d 141,

161 (1st Cir. 2017) (quoting United States v. Glover, 558 F.3d

71, 77–78 (1st Cir. 2009)).         The prosecutor's characterizations

of the defense's theory in this case fell within that leeway.

See Glover, 558 F.3d at 78 (noting that the court had previously

found acceptable a prosecutor's statement that the defense's

theory was "absurd").

            As   for     the   prosecutor's    description   of    defense

counsel's cross-examination of McCray, the "alternate suspect,"

it included poorly chosen words: "rude," "disrespectful," and

"vulgar."    These words were "undignified and ill-chosen for a

professional who is bound by the rules of civility and proper

court decorum."        United States v. Davis, 15 F.3d 1393, 1402–03

(7th Cir. 1994).       Nonetheless, in the context of Taylor's trial,




his disparagement of defense counsel. As to these statements,
we agree with the panel of the Appeals Court that there was no
error." Taylor, 14 N.E.3d at 966 n.18.


                                   - 16 -
the prosecution faced an unusual circumstance -- the need to

rehabilitate the testimony of a crucial witness who appeared to

have an emotional breakdown during defense counsel's vigorous

cross-examination.         Under this circumstance, and consistent with

clearly   established        Supreme   Court    law,   the   SJC   reasonably

concluded    that    the     prosecutor's      harsh   characterization    of

defense counsel's cross-examination was not an improper personal

attack on defense counsel.

B. The Prosecutor's Expression of a Personal Opinion

            Taylor claims the following statement constituted an

improper expression of the prosecutor's personal opinion:

            That   bloodstain  on   the   back   of  the
            television, an arm's length from the
            bloodstain on the floor, a bloodstain that
            belongs   to   Dominique   Samuels.      The
            bloodstain that the defendant tried to clean
            up. An arm's length away, the defendant's
            blood and the victim's blood.     It doesn't
            get any better than that.


Without elaboration, the SJC stated that the remark "It doesn't

get any better than that" was not improper.              Taylor, 14 N.E.3d

at 966 n.18. This judgment was a reasonable application of

Supreme   Court     law.      The   Court    forbids   expressions    of   the

prosecutor's personal opinion on "the truth or falsity of any

testimony or evidence or the guilt of the defendant."                 Young,

470 U.S. at 8 (quoting ABA Standards for Criminal Justice 3-

5.8(b)(2d ed. 1980)).          But the SJC could reasonably conclude


                                    - 17 -
that this comment was not a personal opinion as to the truth of

the evidence, but rather an observation that a certain type of

evidence   is    particularly   probative   of   guilt.      The   SJC's

determination that the statement was not improper was thus a

reasonable application of Supreme Court law.        Cf. United States

v. Andreas, 216 F.3d 645, 671-72 (7th Cir. 2000) (concluding the

trial court did not abuse its discretion by finding that the

prosecutor's statement that "you can't get better evidence than

that" was not improper because it was not unreasonable to allow

a prosecutor to comment on the persuasiveness of certain "types

of evidence").

C. Alleged Comments on the Failure to Testify

           It is a bedrock principle of constitutional law that

a prosecutor is not permitted to comment on the defendant's

exercise of his Fifth Amendment right to silence.            See, e.g.,

Griffin v. California, 380 U.S. 609, 615 (1965).          A prosecutor's

statements violate the Fifth Amendment if "the language used was

manifestly intended or was of such a character that the jury

would naturally and necessarily take it to be a comment on the

failure of the accused to testify."      United States v. Wilkerson,

411 F.3d 1, 9 (1st Cir. 2005) (quoting United States v. Wihbey,

75 F.3d 761, 769 (1st Cir. 1996)).

           In his brief to this court, Taylor argues that two of

the prosecutor's statements improperly commented on his failure


                                - 18 -
to testify.   However, as the government argues, one of those

statements was not challenged in the state court proceedings.5

That claim of error is therefore not exhausted, and, accordingly,

we may not consider it.   See 28 U.S.C. § 2254(b)-(c).

          The other comment is as follows:

          [Defense counsel] says I can't tell you that
          [the cell phone evidence] means he was in
          Franklin Park.    I'm not saying he was in
          Franklin Park. I have no idea where he was
          when he made those calls. Nobody does except
          for the defendant.      But the cell phone
          records prove something: he wasn't in
          Norwood.    He was not in Norwood as [his
          attorney] claimed he would be.

          Part of Taylor's defense was that he was in a different

city (Norwood) at the time the victim's body was burned at

Franklin Park.   Thus, the prosecutor was observing that, even

though the evidence was not conclusive as to Taylor's exact

location at the time the victim's body was burned, the records

indicated he was not in Norwood as his attorney claimed.

          Again without elaboration, the SJC disposed of this

failure to testify issue in the same brief footnote quoted above,




     5 The unchallenged statement was the following: "And not
one witness in this case puts the defendant at Martha Laing's
house, not one, not any of the witnesses [defense counsel]
called. Marie Anderson doesn't say that. Martha Laing doesn't
say that. And you know who else doesn't say that? The defendant
doesn't say that." Although the district court analyzed this
statement on the merits, finding that it did not implicate
Taylor's Fifth Amendment rights, it was not properly before the
court.


                             - 19 -
finding no impropriety.         The district court agreed with this

finding, concluding that the prosecutor's statement is more

naturally understood as a comment on the evidence, rather than

as a comment on Taylor's decision not to testify. As the district

court explained:

           When read in the context of the entire
           statement, the prosecutor was referring to
           evidence which indicated that Taylor's cell
           phone was not located where he claimed he
           was when the victim's body was being
           disposed of.   A prosecutor is entitled to
           use the evidence to undermine the defense's
           theory.

381 F. Supp. 3d at 119.

           We concur in this assessment of the SJC's finding.             A

prosecutor is entitled to comment on the plausibility of the

defense theory if those comments are "aimed at the evidence,

rather than at the defendant."          United States v. Akinola, 985

F.2d   1105,   1111-12   (1st    Cir.   1993)     (finding   no   error   in

prosecutor's statement at closing argument that certain facts

were "unexplained").     The prosecutor's comment was appropriately

targeted at the evidence (and lack thereof), rather than Taylor's

failure to testify.       Accordingly, the SJC reasonably applied

clearly   established    Supreme    Court   law    affording   prosecutors

flexibility "to use every legitimate means to bring about a just"

conviction.    Berger, 295 U.S. at 88.




                                   - 20 -
D. Fundamental Fairness

             As we have now explained, the SJC reasonably applied

clearly established federal law as determined by the Supreme

Court   in   concluding      that   the   prosecutor   made   two   improper

statements: accusing defense counsel of a "bald-face lie" and

stating that the jurors would be violating their oaths if they

believed defense counsel.           According to Darden, the effect of

the improper statements on the fundamental fairness of the trial

is to be assessed by examining the statements in context, thereby

considering factors that would minimize their impact, including

the corrective instructions of the judge and the strength of the

evidence against the defendant.            See Darden, 477 U.S. at 182;

see also Hardy v. Maloney, 909 F.3d 494, 501 (1st Cir. 2018)

(applying this standard in the context of AEDPA review).             Darden

does not require a court to consider any precise combination of

factors in the fundamental fairness analysis.             See Parker, 567

U.S. at 48 (referring to "[t]he highly generalized standard for

evaluating claims of improper prosecutorial statements set forth

in Darden").

             Here, the SJC focused on curative jury instructions

and   the    strength   of   the    evidence.    Directly     following   an

objection to the prosecutor's statement regarding the jurors'

oath, the judge told the jury, "The jurors will make their

decision, as has been stated, from the evidence and the evidence


                                    - 21 -
only.   That's what controls."          The closing jury instructions

included the following:

          [I]n the context of his argument regarding
          your evaluation of the credibility of Martin
          McCray's testimony, [the prosecutor] stated
          that if you don't believe Martin McCray
          because you think he killed Dominique
          Samuels, you will have violated your oaths
          you took as jurors. I want to be sure that
          you understand that as [the prosecutor]
          stated, both before and after the statement
          I just referred to, your judgment of the
          credibility of Martin McCray's testimony and
          all other witness[es] in this case must be
          based solely upon the evidence presented at
          trial. I will be defining evidence for you
          in these instructions.       You will have
          followed your oath as jurors when you have
          made your credibility determinations based
          on    the    evidence,     whatever    those
          determinations turn out to be.

          [Y]ou and you alone determine what the facts
          are. In a sense, you are the judges when
          you do that. You are the sole judges of the
          facts.   It does not matter what I or the
          attorneys think the facts are; all that
          matters is what you find facts to be. . . .
          You alone determine the weight and the
          effect and the value of the evidence and the
          credibility, that is, the believability of
          the witnesses.

          The personal belief[s] [of] counsel on any
          issue in the case or what the evidence is
          are not evidence.

The SJC found that these instructions "sufficed to 'mitigate any

prejudice in the final argument'" because they appropriately

"direct[ed]   the   jury   to   reach   their   decision   based   on   the

evidence before it."       Taylor, 14 N.E.3d at 966.       Notably, these



                                 - 22 -
jury instructions mirror the instructions that the Supreme Court

found to have a mitigating effect in Darden.       477 U.S. at 182

(listing the trial court's instructions to the jurors "that their

decision was to be made on the basis of the evidence alone, and

that the arguments of counsel were not evidence" as a reason why

the trial was not fundamentally unfair).

            The SJC also considered the strength of the evidence

as part of its determination of whether the improper statements

rendered Taylor's trial fundamentally unfair.     The court stated:

            [T]hroughout this nearly eight-week trial,
            the Commonwealth presented a substantial
            case   against   the   defendant,   including
            forensic evidence corroborating his presence
            at the site of the victim's death and
            testimony   that    he   had   confessed   to
            strangling the victim.

Taylor, 14 N.E.3d at 966.    This consideration of the strength of

the evidence is consistent with the Darden court's assessment

that "the 'overwhelming eyewitness and circumstantial evidence

to support a finding of guilt on all charges,' reduced the

likelihood that the jury's decision was influenced by argument."

Darden, 477 U.S. at 182 (citation omitted) (quoting Darden v.

State, 329 So. 2d 287, 291 (Fla. 1976)).

            In its dispositive statement on fundamental fairness,

the SJC concluded: "In light of the Commonwealth's strong case

and   the   judge's   curative    instructions,   the   prosecutor's

'fleeting' comments cannot reasonably be thought to have affected


                                 - 23 -
the jury's careful deliberations."   Taylor, 14 N.E.3d at 966.

This conclusion that the "bald-face lie" and "oath as jurors"

statements did not render the appellant's trial fundamentally

unfair, and hence violative of due process, was a reasonable

application of clearly established federal law as determined by

the Supreme Court.   See Darden, 477 U.S. at 181-83.   Thus, we

affirm the district court's denial of Taylor's petition for a

writ of habeas corpus.

     So ordered.




                            - 24 -